
	
		II
		109th CONGRESS
		2d Session
		S. 3717
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2006
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Rehabilitation Act of 1973 and the Public
		  Health Service Act to set standards for medical diagnostic equipment and to
		  establish a program for promoting good health, disease prevention, and wellness
		  and for the prevention of secondary conditions for individuals with
		  disabilities, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Wellness for Individuals
			 with Disabilities Act of 2006.
		2.Establishment of
			 standards for accessible medical diagnostic equipmentTitle V of the Rehabilitation Act of 1973
			 (29 U.S.C. 791 et seq.) is amended by adding at the end of the
			 following:
			
				510.Establishment
				of standards for accessible medical diagnostic equipment
					(a)StandardsNot
				later than 9 months after the date of enactment of the
				Promoting Wellness for Individuals with
				Disabilities Act of 2006, the Architectural and Transportation
				Barriers Compliance Board shall issue (including publishing) standards setting
				forth the minimum technical criteria for medical diagnostic equipment used in
				(or in conjunction with) physician's offices, clinics, emergency rooms,
				hospitals, and other medical settings. The standards shall ensure that such
				equipment is accessible to, and usable by, individuals with disabilities, and
				shall allow independent entry to, use of, and exit from the equipment by such
				individuals to the maximum extent possible.
					(b)Medical
				diagnostic equipment coveredThe standards issued under
				subsection (a) for medical diagnostic equipment shall apply to equipment that
				includes examination tables, examination chairs (including chairs used for eye
				examinations or procedures, and dental examinations or procedures), weight
				scales, mammography equipment, x-ray machines, and other radiological equipment
				commonly used for diagnostic purposes by health professionals.
					(c)Review and
				amendmentThe Architectural and Transportation Barriers
				Compliance Board shall periodically review and, as appropriate, amend the
				standards.
					.
		3.Wellness grant
			 program for individuals with disabilitiesPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following new section:
			
				399P.Establishment
				of wellness grant program for individuals with disabilities
					(a)In
				general
						(1)Individual with
				a disability definedFor purposes of this section, the term
				individual with a disability has the meaning given the term in
				section 7(20) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)), for
				purposes of title V of such Act (29 U.S.C. 791 et seq.).
						(2)Wellness Grant
				Program for Individuals with DisabilitiesThe Secretary, in
				collaboration with the National Advisory Committee on Wellness for Individuals
				With Disabilities, may make grants on a competitive basis to public and
				nonprofit private entities for the purpose of carrying out programs for
				promoting good health, disease prevention, and wellness for individuals with
				disabilities, and preventing secondary conditions in such individuals.
						(b)Requirement of
				applicationTo be eligible to receive a grant under subsection
				(a), a public or nonprofit private entity shall submit to the Secretary an
				application at such time, in such manner, and containing such agreements,
				assurances, and information as the Secretary determines to be necessary to
				carry out this section.
					(c)Authorized
				activitiesWith respect to promoting good health and wellness for
				individuals with disabilities described in subsection (a), activities for which
				the Secretary may make a grant under such subsection include—
						(1)programs or
				activities for smoking cessation, weight control, nutrition, or fitness that
				focus on the unique challenges faced by individuals with disabilities regarding
				these issues;
						(2)preventive health
				screening programs for individuals with disabilities to reduce the incidence of
				secondary conditions; and
						(3)athletic,
				exercise, or sports programs that provide individuals with disabilities
				(including children with disabilities) an opportunity to increase their
				physical activity in a dedicated or adaptive recreational environment.
						(d)Priorities
						(1)Advisory
				CommitteeThe Secretary shall establish a National Advisory
				Committee on Wellness for Individuals With Disabilities that shall set
				priorities to carry out this section, review grant proposals, and make
				recommendations for funding, and annually evaluate the progress of the program
				under this section in implementing the priorities.
						(2)RepresentationThe
				Advisory Committee established under paragraph (1) shall include representation
				by the Department of Health and Human Services Office on Disability, the United
				States Surgeon General or his designee, the Centers for Disease Control and
				Prevention, private nonprofit organizations that represent the civil rights and
				interests of individuals with disabilities, and individuals with disabilities
				or their family members.
						(e)Dissemination
				of informationThe Secretary shall, in addition to the usual
				methods of the Secretary, disseminate information about the availability of
				grants under the Wellness Grant Program for Individuals with Disabilities in a
				manner designed to reach public entities and nonprofit private organizations
				that are dedicated to providing outreach, advocacy, or independent living
				services to individuals with disabilities.
					(f)Reports to
				CongressThe Secretary shall, not later than 180 days after the
				date of the enactment of the Promoting
				Wellness for Individuals with Disabilities Act of 2006, and
				annually thereafter, submit to Congress a report summarizing activities,
				findings, outcomes, and recommendations resulting from the grant projects
				funded under this section during the preceding fiscal year.
					(g)Authorization
				of appropriationsFor the purpose of making grants under this
				section, there are authorized to be appropriated such sums as may be
				necessary.
					.
		4.Improving
			 education and training to provide medical services to individuals with
			 disabilities
			(a)Coordinated
			 program To improve pediatric oral healthSection 320A(b) of the
			 Public Health Service Act (42 U.S.C. 247d–8(b)) is amended by—
				(1)striking ,
			 or to increase and inserting , to increase; and
				(2)striking the
			 period and inserting the following , or to provide training to improve
			 competency and clinical skills in providing oral health services to, and
			 communicating with, patients with disabilities, including those with
			 intellectual disabilities..
				(b)Children's
			 hospitals that operate graduate medical education
			 programsSection 340E of the Public Health Service Act (42 U.S.C.
			 256e) is amended by adding at the end the following:
				
					(h)Requirement To
				provide trainingTo be eligible to receive a payment under this
				section, a children's hospital shall provide training to improve competency and
				clinical skills in providing health care to, and communicating with, patients
				with disabilities, including those with intellectual disabilities, as part of
				any approved graduate medical residency training program provided by the
				hospital.
					.
			(c)Centers of
			 excellenceSection 736(b) of the Public Health Service Act (42
			 U.S.C. 293(b)) is amended—
				(1)in paragraph
			 (6)(B), by striking ; and and inserting a semicolon;
				(2)by redesignating
			 paragraph (7) as paragraph (8); and
				(3)by inserting
			 after paragraph (6) the following:
					
						(7)to carry out a
				program to improve competency and clinical skills of students in providing
				health services to, and communicating with, patients with disabilities,
				including those with intellectual disabilities;
				and
						.
				(d)Family
			 medicine, general internal medicine, general pediatrics, general dentistry,
			 pediatric dentistry, and physician assistantsSection 747(a)(6)
			 of the Public Health Service Act (42 U.S.C. 293k(a)(6)) is amended by striking
			 pediatric dentistry. and inserting the following: “pediatric
			 dentistry; and
				
					(7)to plan, develop,
				and operate a program for the training of physicians or dentists, or medical or
				dental residents, to improve competency and clinical skills of physicians and
				dentists in providing services to, and communicating with, patients with
				disabilities, including those with intellectual
				disabilities.
					.
			(e)Advisory
			 council on graduate medical educationSection 762(a)(1) of the
			 Public Health Service Act (42 U.S.C. 294o(a)(1)) is amended—
				(1)in subparagraph
			 (E), by striking ; and and inserting a semicolon;
				(2)by adding at the
			 end the following:
					
						(G)appropriate
				efforts to be carried out by hospitals, schools of medicine, schools of
				osteopathic medicine, schools of dentistry, and accrediting bodies with respect
				to changes in undergraduate and graduate medical training to improve competency
				and clinical skills of physicians in providing health care services to, and
				communicating with, patients with disabilities, including those with
				intellectual disabilities;
				and
						.
				(f)Medicare
			 graduate medical education programsSection 1886(h) of the Social
			 Security Act (42 U.S.C. 1395ww(h)) is amended by adding at the end the
			 following:
				
					(8)Requirement to
				provide trainingTo be eligible to receive a payment under this
				subsection, a hospital shall provide training to improve competency and
				clinical skills in providing health care to, and communicating with, patients
				with disabilities, including those with intellectual disabilities, as part of
				any approved medical residency training program provided by the
				hospital.
					.
			(g)Effective
			 dateThe amendments made by subsections (b), (c), and (f) shall
			 take effect 180 days after the date of enactment of this Act.
			
